Case 4:19-cr-00873 Document1 Filed on 11/08/19 in TXSD Page 1 of 4

AO 91 (Rey. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT United States Courts

Southern District of Texas
for the

 

 

 

 

FILED
Southern District of Texas November 08. 2019
United States of America ) David J. Bradley, Clerk of Court
Vv. )
Rigoberto Lopez-Chavez Case No. 4 ° 19mj 21 0 1
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 11/07/2019 in the county of Harris in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description

21 USC Section 846, 841(a)(1) and Knowingly and unlawfully possess with intent to distribute over 500 grams of
(b)(1)(A)(viii) methamphetamine and conspiracy to possess with the intent to distribute
over 500 grams of methamphetamine, a Schedule II controlled substance.

This criminal complaint is based on these facts:

Attachment A

@ Continued on the attached sheet. C Q

| Conplairtont ’s signature

Todd L. Neilon, DEA Task Force Officer

Printed name and title

Sworn to before me and signed in my presence. J /
fo
Date: 11/08/2019 Uy heer

Judge’s gfenature

 

City and state: Houston, Texas Peter Bray, United States Magistrate Judge
Printed name and title

 
Case 4:19-cr-00873 Document1 Filed on 11/08/19 in TXSD Page 2 of 4

AFFIDAVIT OF TASK FORCE OFFICER TODD L. NEILON IN SUPPORT OF
CRIMINAL COMPLAINT

Affiant, Todd L. Neilon, Task Force Officer with the Drug Enforcement Administration, United

States Department of Justice, being duly sworn does depose and state the following.

1. Affiant is a Task Force Officer with the Drug Enforcement Administration, assigned to
the Houston Field Division, Enforcement Group D-25, since April 2018. Affiant has been
a peace officer in the State of Texas for nineteen (19) years and is currently employed by
the Pasadena Police Department. Your affiant has received specialized training in
controlled substance violations, including but not limited to Title 21 of the United States
Code. That affiant is familiar with investigations involving the transportation, storage

and distribution of controlled substances.

2. This affidavit is in support of a complaint, charging Rigoberto Lopez-Chavez, with a
violation of Title 21, United States Code Sections 841 and 846, Possession with intent to
Distribute Methamphetamine and Conspiracy to Possess with intent to Distribute
Methamphetamine. Affiant learned of the following information from personal

observation as well as from information given to the affiant during this investigation.

3. In October of 2019, TFO Todd Neilon received information in reference to a
methamphetamine trafficking organization operating in the Houston, Texas area. TFO
Neilon was told by Pasadena Police Officer A. Duran (hereafter UC) of this organization
and that the UC had been passed a Mexico phone number to contact to further coordinate
a methamphetamine transaction. The UC made contact via cellphone with the suspected
trafficker to begin negotiations to buy approximately fifteen (15) kilograms of
methamphetamine for $5,500.00 per kilogram for a total price of $82,500.00.
Negotiations continued for two days via cell phone on how the transaction would take

place between the UC and an unknown male in Mexico.

 

 
Case 4:19-cr-00873 Document1 Filed on 11/08/19 in TXSD Page 3 of 4

. On November 7, 2019, the UC was contacted by an unknown male using cell phone
number (832)541-9147. The unknown male stated that he was in the Houston area to
complete the drug transaction and needed to complete the deal as early in the day as
possible. The unknown male and the UC finalized the details of the transaction and
agreed upon a meeting location of the Home Depot located at 6810 Gulf Freeway

Houston, Texas 77087.

. Members of the Pasadena Narcotics Task Force and DEA Houston Field Division

established surveillance around the Home Depot at approximately 12:30 p.m. At
approximately 2:20p.m., the UC received a call from the unknown male asking where he
was located in the parking lot and what he was driving. The UC told him where he was
parked and gave a description of the UC’s vehicle. At approximately 2:22 p.m., the
surveillance team observed a green Chevrolet Tahoe SUV drive up to and park on the
driver’s side of the UC vehicle. The UC talked briefly to the male, who was later
identified as Rigoberto LOPEZ-CHAVEZ, age 39, through his window, before exiting
the UC vehicle and walking to the passenger side of the Tahoe and opening the front
passenger door. The UC observed three large black trash bags on the front floorboard of
the Tahoe and opened one of the bags. The UC observed gallon sized Ziploc bags inside
the trash bags that contained a light rust colored crystal like substance which the UC
believed to be methamphetamine. Methamphetamine is a schedule II controlled

substance.

. The UC gave the predetermined bust signal, at which time members of the Pasadena
Narcotics Task Force moved into position and placed LOPEZ-CHAVEZ into custody.
LOPEZ-CHAVEZ was the driver and lone occupant of the Tahoe.

. LOPEZ-CHAVEZ was read his Miranda warning by Sgt. R. Granados in Spanish as
LOPEZ-CHAVEZ read along in Spanish at the Pasadena Police Department. LOPEZ-
CHAVEZ admitted to picking up the three bags of methamphetamine and stated he was

 

 
Case 4:19-cr-00873 Document1 Filed on 11/08/19 in TXSD Page 4 of 4

going to receive $1500.00 for transporting the narcotics to the UC. The bags were
weighed at the Pasadena Narcotics Office and had a total weight of 15.6 kilograms. The
bags were also individually field tested by your Affiant and showed a positive result for

methamphetamine, a schedule II controlled substance.

8. Based on the foregoing, your affiant respectfully submits that probable cause exists to
believe that Rigoberto LOPEZ-CHAVEZ, committed a violation of Title 21, United
States Code Sections 841 and 846, Possession with intent to Distribute Methamphetamine
and Conspiracy to Possess with intent to Distribute Methamphetamine, to wit:

Approximately 15.6 kilograms of Methamphetamine, a Schedule II controlled substance.

AP

Todd Neilon) —
Task Force Officer
Drug Enforcement Administration

Sworn and subscribed before me this % day of November 2019, and I find probable

Peter Bray /
United States Magistrate Judge
Southern District of Texas

cause.
